DETAILED ACTION

Double Patenting
Claims 1-4 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7-10, 14, 16, 19-22, and 26 of copending Application No. 15/782,064 in view of Merkel (US Pat. No. 6,391,813). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the products of claims 1, 2, 4, 7-10, 14, 16, 19-22, and 26 of the copending application include or render obvious due to overlapping numerical ranges (see MPEP 2144.05) each feature recited in the instant claims with the exception of the copending application not claiming an ancillary component, as instantly claimed. However, as evidenced by its claims 27 and 28, the copending application's products are formed by a method including sintering or, alternatively, it would have been obvious to make the copending application's products by sintering because claims 27 and 28 teaches that sintering is used to make such products.  Additionally, it would have been obvious to one of ordinary skill in the art to include 0.05 to 10 wt. % of CuO, either in copending claims' porous material, as a whole, or in its cordierite binder in order to lower the sintering temperature required for forming the material, as taught by Merkel (col. 2, ln. 58-col. 3, ln. 23).  The instantly claimed ancillary component content is obvious in view of Merkel.  See MPEP 2144.05. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 11, and 13 of copending Application No. 15/782,093 in view of Merkel.
Although the claims at issue are not identical, they are not patentably distinct from each other because the product(s) of claims 1, 6, 7, 11, and 13 of the copending application includes or renders obvious due to overlapping numerical ranges (see MPEP 2144.05) each feature recited in instant claims with the exceptions of the copending application not claiming an ancillary component, as instantly claimed, or claiming an oxide layer thickness.  However, as evidenced by its claim 14, the copending application's product is formed by a method including sintering or, alternatively, it would have been obvious to make the product by sintering because claim 14 teaches that sintering is used to make such a product.  Therefore, it would have been obvious to one of ordinary skill in the art to include 0.05 to 10 wt. % of CuO, either in copending claims' porous material as a whole or in its cordierite binder in order to lower the sintering temperature required for forming the material, as taught by Merkel (col. 2, ln. 58-col. 3, ln. 23).  The instantly claimed ancillary component content is obvious in view of Merkel.  See MPEP 2144.05.  Additionally, as no criticality is established, the recited thickness is a prima facie obvious selection of dimension that does not define the claimed product over the copending claims.  See MPEP 2144.04. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 7 of copending Application No. 16/357852 in view of Merkel. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the product(s) of claims 1, 5, and 7 of the copending application includes or renders obvious due to overlapping numerical ranges (see MPEP 2144.05) each feature recited in instant claims with the exception of the copending application not claiming an ancillary component, as instantly claimed. However, as evidenced by its claim 9, the copending application's product is formed by a method including sintering or, alternatively, it would have been obvious to make the product by sintering because claim 9 teaches that sintering is used to make such a product.  Therefore, it would have been obvious to one of ordinary skill in the art to include 0.05 to 10 wt. % of CuO, either in copending claims' porous material as a whole or in its cordierite binder in order to lower the sintering temperature required for forming the material, as taught by Merkel (col. 2, ln. 58-col. 3, ln. 23).  The instantly claimed ancillary component content is obvious in view of Merkel.  See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 112
	The rejection of claim 5 under 35 U.S.C. 112(b), made in the previous Office Action, is withdrawn in view of Applicant's amendment filed March 24, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (US PG Pub. No. 2014/0370232) in view of Merkel (US Pat. No. 6,391,813), optionally, Furukawa (US PG Pub. No. 2006/0003889).  
Regarding claims 1, 2, 4, and 6, Izumi teaches a honeycomb structure (i.e. "cell structure") having an interior partitioned into many cells by partition walls that is made of a porous ceramic material comprising SiC particles (i.e. an aggregate) bound together in a state where pores are provided therein by a binding material containing cordierite (Abstract; par. 18, 52, 54, 61).  
The teachings of Ichikawa differ from the current invention in that the porous material is not taught to comprise one of the recited ancillary components in the recited quantity.  However, Izumi does teach sintering the material and teaches that a sintering auxiliary agent may be included (par. 32).  Merkel further teaches to include 0.05 to 10 wt. % of CuO in a cordierite ceramic, which he exemplifies forming into a honeycomb structure, in order to lower the sintering temperature required for forming the material (col. 2, ln. 58-col. 3, ln. 23; col. 4, ln. 25-31; col. 6, ln. 32-36).  Accordingly, it would have been obvious to one of ordinary skill in the art to include 0.05 to 10 wt. % CuO in Izumi's ceramic material, as a whole, or in the cordierite binder in order to lower the required 
The teachings of Izumi may be considered to differ from the current invention in that the SiC particles are not explicitly taught to be coated with oxide films.  However, Izumi does teach subjecting the honeycomb structure to an oxidation treatment for 1 to 20 hours in an air and steam atmosphere at 1100 to 1400 ºC in order to improve durability (par. 61).  As such, it would have been obvious to one of ordinary skill in the art to subject Izumi's porous ceramic material and product to the taught oxidation treatment in order to improve durability.  Applicant's specification teaches that an oxidizing treatment including subjecting a ceramic structure to a water vapor-containing atmosphere at 1150 to 1300 ºC for 1 to 20 hours causes cristobalite-containing oxide films to form on the SiC particles in the ceramic (Applicant's Specification, par. 3, 23, 53, 54).  Therefore, as evidenced by Applicant's specification, Izumi '233's oxidizing treatment renders obvious a treatment that forms oxide films, including cristobalite-containing oxide films, on the surfaces of SiC particles and the surfaces of the SiC particles in Izumi treated honeycomb are expected to include cristobalite-containing oxide films. 
The teachings of Izumi may also be considered to differ from the current invention in that a honeycomb made of a porous material comprising a SiC aggregate, a cordierite-containing binder, and above-discussed CuO content that is treated with the above-discussed oxidizing treatment has not been explicitly exemplified.  However, it 
Izumi also teaches that the disclosed honeycomb structure is intended to be used as a catalyst carrier (par. 109).  Furukawa further teaches a porous ceramic material including SiC particles whose surfaces are at least partly coated with cristobalite (par. 34, 39, 41).  The coating can be easily formed and carried stably, and prevents a loaded catalyst from being absorbed and diffused, thereby maintaining its activity over a longer period (par. 34, 39, 41, 63, 64).  Furukawa also teaches that honeycombs formed with SiC and the cristobalite coating offer superior oxidation resistance (par. 33).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the surfaces of the SiC particles in Izumi porous honeycomb structure to be at least partly coated with cristobalite (i.e. "oxide films") in order to prevent a loaded catalyst from being absorbed and diffused, thereby maintaining its activity over a longer period and to provide the structure with superior oxidation resistance. 

Regarding claim 3, the teachings of the cited prior art differ from the current invention in that the thickness of the oxide films is not disclosed.  However, as no criticality has been shown, the recited film thickness is a prima facie obvious selection of dimension that does not define the claimed invention over the prior art. See MPEP 2144.04. 

Regarding claim 5, Izumi's porous material demonstrates a thermal expansion coefficient of 4.2 ppm/K or less over a range of 40 to 800 ºC (par. 42).  The claimed coefficient and temperature range are anticipated or rendered obvious by Izumi.  See MPEP 2144.05. 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi optionally in view of Furukawa and further in view of McArthur (US Pat. No. 4,024,171).  
Regarding claims 1 and 3-6, as discussed above, Izumi and, optionally, Furukawa teach a honeycomb structure made from a porous material comprising an aggregate with oxide films and a binding material that meet or render obvious the limitations of claims 1 and 3-6 with the exception of neither disclosing that the taught material contains CuO or NiO.  However, the taught honeycomb is intended for use as a catalyst carrier in an exhaust treatment system (par. 65, 102).  McArthur further teaches that impregnating a catalytic material comprising NiO and CuO into a monolith for exhaust treatment provides a highly active and selective NOx conversion catalyst that is stable up to temperatures of at least 2200 ºF (col. 9, ln. 11-14; col. 14, ln. 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art to impregnate Izumi's honeycomb and, therefore, the porous material it is made from with NiO and CuO (i.e. an "ancillary component") in order to enhance its capabilities by providing it with a highly active and selective NOx conversion catalyst that is stable up to temperatures of at least 2200 ºF. 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US PG Pub. No. 2015/0093540) in view of Merkel and, optionally, Furukawa.   
Regarding claims 1, 2, 4, and 6, Ichikawa teaches a honeycomb structure (100, i.e. "cell structure") having an interior partitioned into many cells by partition walls that is made of a porous ceramic material comprising SiC particles (i.e. an aggregate) bound together in a state where pores are provided therein by a binding material containing cordierite (Abstract; par. 22, 71-73, 77, 81, 83; Fig. 1).
The teachings of Ichikawa differ from the current invention in that the porous material is not taught to comprise one of the recited ancillary components in the recited quantity.  However, Ichikawa does teach sintering the material and teaches that a sintering auxiliary agent may be included (par. 41).  Merkel further teaches to include 0.05 to 10 wt. % of CuO in a cordierite ceramic, which he exemplifies forming into a honeycomb structure, in order to lower the sintering temperature required for forming the material (col. 2, ln. 58-col. 3, ln. 23; col. 4, ln. 25-31; col. 6, ln. 32-36). Accordingly, it would have been obvious to one of ordinary skill in the art to include 0.05 to 10 wt. % CuO in Ichikawa's ceramic material, as a whole, or in the cordierite binder in order to lower the required sintering temperature.  As Ichikawa teaches that his ceramic may range from 12 to 45 wt. % bonding material (Abstract), the instantly claimed ancillary component content is obvious in view of the product of Ichikawa and Merkel, which contains up to 10 wt. % CuO, either in the material as a whole or in its bonding material.  See MPEP 2144.05.  



Regarding claim 3, the teachings of the cited prior art differ from the current invention in that the thickness of the oxide films is not disclosed.  However, as no criticality has been shown, the recited film thickness is a prima facie obvious selection of dimension that does not define the claimed invention over the prior art. See MPEP 2144.04. 

Regarding claim 5, Ichikawa's porous material demonstrates a thermal expansion coefficient of 4 ppm/K or less over a range of 40 to 800 ºC (par. 45).  The claimed coefficient and temperature range are anticipated or rendered obvious by Ichikawa.  See MPEP 2144.05. 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa optionally in view of Furukawa and further in view of McArthur.  
Regarding claims 1 and 3-6, as discussed above, Ichikawa and, optionally, Furukawa teach a honeycomb structure made from a porous material comprising an aggregate with oxide films and a binding material that meet or render obvious the limitations of claims 1 and 3-6 with the exception of neither disclosing that the taught material contains CuO or NiO.  However, the taught honeycomb is intended for use as a catalyst carrier in an exhaust treatment system (par. 5-6).  McArthur further teaches that impregnating a catalytic material comprising NiO and CuO into a monolith for exhaust treatment provides a highly active and selective NOx conversion catalyst that is stable up to temperatures of at least 2200 ºF (col. 9, ln. 11-14; col. 14, ln. 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art to impregnate Ichikawa's honeycomb and, therefore, the porous material it is made from with NiO and CuO in order to enhance its capabilities by providing it with a highly active and selective NOx conversion catalyst that is stable up to temperatures of at least 2200 ºF. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi, Merkel or McArthur, and, optionally, Furukawa, as applied to claim 1 above, and further in view of Yoshida (US PG Pub. No. 2006/0216466) and/or Ota (US PG Pub. No. 2015/0013284); and claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Ichikawa, Merkel or McArthur, and, optionally, Furukawa, as applied above, and further in view of Yoshida and/or Ota.
Regarding claim 3, the teachings of the cited prior art differ from the current invention in that the thickness of the oxide films is not disclosed.  However, as discussed above, the prior art does teach or render obvious treating the SiC particles such that a cristobalite-containing film is formed.  As also discussed, the prior art further teaches to use the disclosed porous ceramic in a honeycomb structure.  Yoshida additionally teaches forming a 1 nm to 1 µm-thick oxide layer on non-oxide ceramics, such as SiC, with an oxidizing treatment in order to enhance the bond between the ceramic and a sealing material used on a honeycomb structure, while avoiding problems with thermal conductivity differences that may cause cracking (par. 40-42, 66). Ota further teaches that an oxide layer formed on SiC particles as the result of an oxidizing treatment should range in thickness from 100 to 600 nm (i.e. 0.1 to 0.6 µm) in order to cause smoothing and to reduce stress concentration at the bonds between particles, thereby improving mechanical strength, while not adversely effecting pressure losses in a resulting honeycomb body, and while also rendering the porous material suitable for use in larger filtration structure in which silica-containing adhesives are used (par. 41-45; 78-82).  Therefore, it would have been obvious to one of ordinary skill in the art to configure the cristobalite-containing oxide films of the prior art product to range in thickness from 1 nm to 1 µm, or even from 100 nm to 600 nm, in order to enhance the bond between the SiC-based porous material and a sealing material for use in a .  

Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive. 
Applicant has argued that the claimed porous material is distinguished over the prior art cited in the previous Office Action because none teaches to include CuO or NiO as ancillary components in their porous materials.  However, it would have been obvious for the reasons discussed above to include CuO or NiO in Izumi and Ichikawa's porous materials.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784